 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

sents Administrative Office of the United States Courts FOR COURT USE ONLY
(Rev. )
TRANSCRIPT ORDER SO
Please Read Instructions:
1. NAME 2. PHONE NUMBER 3. DATE
YIFEI ZHENG (361) 888-3111 5/29/2020
4. MAILING ADDRESS 5. CITY 6. STATE 7. ZIP CODE
800 N. SHORELINE BLVD., SUITE 500 CORPUS CHRISTI TX 78401
8. CASE NUMBER 9. JUDGE DATES OF PROCEEDINGS
2:20MJ1164 Judge David S Morales 10. FROM 5/27/2020 | 11. TO 5/27/2020
12. CASE NAME LOCATION OF PROCEEDINGS
John Charlie Kofron 13.cIry Corpus Christi [14.STATE Texas
15. ORDER FOR
[_] APPEAL CRIMINAL [_] CRIMINAL JUSTICE ACT [_] BANKRUPTCY
[_] NON-APPEAL [_] civit [_] IN FORMA PAUPERIS [_] OTHER
16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)
PORTIONS DATE(S) PORTION(S) DATE(S)
VOIR DIRE [_] TESTIMONY (Specify Witness)
[_] OPENING STATEMENT (Plaintiff)
r OPENING STATEMENT (Defendant)
|] CLOSING ARGUMENT (Plaintiff) [| PRE-TRIAL PROCEEDING (Spey)
[| CLOSING ARGUMENT (Defendant)
[| OPINION OF COURT
[| JURY INSTRUCTIONS OTHER (Specify)
[_] SENTENCING Initial Appearance 5/27/20
[] BAIL HEARING 1:36pm to 1:49pm
17. ORDER
ORIGINAL ai
CATEGORY (Includes Certified Copy to FIRST COPY a NO. OF PAGES ESTIMATE COSTS
Clerk for Records of the Court) :
NO. OF COPIES
ORDINARY. L] 1 15.00 54.75
NO. OF COPIES
14-Day CL] LJ
NO. OF COPIES
EXPEDITED CL LJ
NO. OF COPIES
DAILY | LJ
NO. OF COPIES
HOURLY LJ LJ
REALTIME L] LJ
CERTIFICATION (18. & 19.)
By signing below, I certify that I will pay all charges ESTIMATE TOTAL
(deposit plus additional). 54.75

 

 

18. IONE LA

PROCESSED BY

 

19. DATE \
5/29/2020

PHONE NUMBER

 

TRANSCRIPT TO BE PREPARED BY

Exceptional Reporting Services PO Box 18668
Corpus Christi, Texas 78401 361-949-2988

 

DATE BY
ORDER RECEIVED

COURT ADDRESS

Completed transcript to be emailed to:
Yifei.Zheng@usdoj.gov
Loretta. Ybarbo@usdoj.gov

 

DEPOSIT PAID

DEPOSIT PAID.

 

TRANSCRIPT ORDERED

TOTAL CHARGES 54.75

 

TRANSCRIPT RECEIVED

LESS DEPOSIT 94.75

 

ORDERING PARTY NOTIFIED
TO PICK UP TRANSCRIPT

TOTAL REFUNDED

 

 

PARTY RECEIVED TRANSCRIPT

 

 

 

 

TOTAL DUE 54.75

 

DISTRIBUTION: COURT COPY TRANSCRIPTION COPY

ORDER RECEIPT ORDER COPY

 
